      Case 1:19-cr-02032-SMJ      ECF No. 172       filed 06/17/20   PageID.841 Page 1 of 3




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Richard C. Burson
 4
     Assistant United States Attorneys
     402 East Yakima Ave, Suite 210
 5   Yakima, WA 98901
 6   Telephone: (509) 454-4425

 7                     UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
                          Plaintiff,                    Case No.: 1:19-cr-02032-SMJ-1
11
                     v.
12
13
     JAMES DEAN CLOUD,                                  GOVERNMENT’S WITNESS
                                                        LIST – JUNE 23, 2020 HEARING
14                        Defendant.                    ON MOTION TO SUPPRESS
15
16
17
18
19         Plaintiff, United States of America, by and through William D. Hyslop,
20
     United States Attorney for the Eastern District of Washington, Thomas J.
21
22   Hanlon, Assistant United States Attorney for the Eastern District of Washington,
23
     and Richard C. Burson, Assistant United States Attorney for the Eastern District
24
25   of Washington, submits the following United States’ Witness List for the hearing
26   on Defendant’s motion to suppress, currently scheduled for June 23, 2020 at
27
     9:00 a.m.
28


                                                1
     Case 1:19-cr-02032-SMJ   ECF No. 172       filed 06/17/20   PageID.842 Page 2 of 3




 1
 2
 3
 4
     Witness    Identity
     No.
 5   1          FBI Special Agent Ronald T. Ribail
 6
 7
 8
         Dated: June 17, 2020.         William D. Hyslop
 9
                                       United States Attorney
10
11
                                       s/ Richard C. Burson
                                       Richard C. Burson
12                                     Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
      Case 1:19-cr-02032-SMJ     ECF No. 172       filed 06/17/20   PageID.843 Page 3 of 3




 1                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on June 17, 2020, I electronically filed the foregoing
 3
 4
     with the Clerk of the Court using the CM/ECF system which will send notification

 5   of such filing to the following: Lorinda Youngcourt, Esq.; John B. McEntire, IV,
 6
     Esq.; Jeremy B. Sporn, Esq.
 7
 8
                                            s/Richard C. Burson
 9
                                            Richard C. Burson
10                                          Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               3
